MEMORANDUM **
Manuel Richard Telles appeals from the 188-month sentence imposed following his guilty-plea conviction of armed bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Telles contends that, because he pled nolo contendere to his two prior robbery convictions under California Penal Code §211, there was no factual basis for this court to determine whether either of those offenses qualify as a “crime of violence” for purposes of the career offender sentence enhancement. See U.S.S.G. § 4B1.1. We are unpersuaded, because a nolo contende-re plea carries the same legal effect as a guilty plea. See U.S.S.G. §§ 4A1.2, § 4B 1.2(c) (including conviction based on nolo contendere plea as a conviction that can be used to compute criminal history and career offender enhancement); see also Cal.Penal Code § 1016 (providing that nolo contendere plea has same legal effect as that of a guilty plea for all purposes). Accordingly, the district court did not err by sentencing Telles as a career offender.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.